DETAILED ACTION
	This office action is in response to the communication filed on August 06, 2021. Claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments in Pages 8-10 of the Remarks filed on August 06, 2021 with respect to the 103 rejection of claims 1-20 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Lefebvre, Hyttinen, and Long do not teach or even suggest the features "determining, based on a domain name of the network domain, a category of event", as disclosed in independent claim 1 and similarly disclosed in independent claim 11.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

Long in Paragraphs 5, 17, and 19 discloses event web pages for various organizations or entities displaying or otherwise presenting descriptors of or 

Long in Paragraphs 23, 33, and 43 discloses using a classifier to detect event pages and extracting event descriptors from the event pages based on the detected category, such as a calendar parser extracting event descriptors from calendar pages.

Long in Paragraphs 47, 48, and 65 discloses an event page classifier determining or deciding whether a particular web page is an event page or not by analyzing features derived from one or more of URL/title features of the web page, analyzing the words in the URLs and/or titles that imply an event page, such as analyzing a URL of the organization Lincoln Park Zoo comprising the words describing the domain name of the zoo and words describing events and calendar to determine the URL describing the web page is an event page, more specifically an event page under the calendar event category by leveraging domain knowledge of events.

Therefore, Long discloses based on a network domain name and additional words in a URL associated with the domain determining that a category of event corresponds to the network domain, which is “determining, based on a domain name of the network domain, a category of event”.

Therefore, the cited prior art discloses the argued feature “determining, based
on a domain name of the network domain, a category of event”, as disclosed in


Applicant's arguments in Pages 10-12 of the Remarks filed on August 06, 2021 with respect to the 103 rejection of amended claims 21 and 22 have been fully considered and are persuasive. The 103 rejection of claims 21 and 22 have been withdrawn and the claims are allowable, as further discussed below. 

For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Lefebvre (US Pub 2012/0191585) in view of Hyttinen (US Pub 2005/0177404) and


With respect to claim 1, Lefebvre discloses a non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method comprising:
receiving a document from a network domain, the document containing structured data (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document, email containing event information; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraph 155 and Figure 9 – email received from a network domain address);
determining, based on a domain name of the network domain, a category of events corresponding to the network domain, wherein the category of events is one of a plurality of different categories of events (Lefebvre: Paragraphs 80-96, 170, and 181 – email message containing document, email containing event information, determine message type as event based on content, such as an invitation or calendar event, infrequent events such as annual only events; here Lefebvre does not teach determining based on a domain name a plurality of different categories of events corresponding to the network domain, but the Long reference teaches the features, as discussed below);
classifying the document as corresponding to one of an event or a non-event (Lefebvre: Paragraphs 80-96 and 170 – email message containing document, containing event information, determine message type as event based on content);
selecting a data extractor for the category of events, from a set of data extractors for the plurality of different categories of events (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Figures 10 and 11);
invoking, by the selected data extractor, a set of field extractors, each of which is configured to extract data from a corresponding type of field in the structured data (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Figures 10 and 11);
extracting, by the set of field extractors, data within fields of the structured data (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Figures 10 and 11);
validating extracted data from the fields (Lefebvre: Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification);
generating output of the extracted data for the event (Lefebvre: Paragraphs 48, 51, and 122 – display extracted information in event messages);
adding the event to a calendar in response to generating the output if the validating is successful (Lefebvre: Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification, which is validating; Paragraphs 48, 51, and 122 – display extracted information in event messages; here Lefebvre does not explicitly teach adding the event to a calendar automatically, however, Hyttinen teaches adding an event to a calendar automatically, as discussed below).
Lefebvre discloses adding information if validating is successful, however, Lefebvre does not explicitly disclose:
adding the event to a calendar automatically;
The Hyttinen reference discloses adding an event to a calendar automatically (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre and Hyttinen, to have combined Lefebvre and Hyttinen. The motivation to combine Lefebvre and Hyttinen would be to automatically handling overlapping event messages by comparing time information (Hyttinen: Paragraphs 9 and 19).
Lefebvre teaches determining a category of events based on the content of an email but However, Lefebvre and Hyttinen do not explicitly disclose:
determining, based on a domain name of the network domain, a category of events corresponding to the network domain, wherein the category of events is one of a plurality of different categories of events;
The Long reference discloses determining, based on a domain name of the network domain, a category of events corresponding to the network domain, wherein the category of events is one of a plurality of different categories of events (Long: Paragraphs 17, 19, 23, 47, 48, and 65 – presenting descriptions of different categories of events such as games, conferences, birthday parties, movie shows etc. on websites, automatically extracting descriptions of events from such websites, detect event pages such as web pages with event attributes, determine whether a particular web page is an event page or not, analyzing features such as URL/title of a website to determine an event page, identify best template/wrapper for event data extraction based on domain knowledge of events and websites).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, and Long, to have combined Lefebvre, Hyttinen, and Long. The motivation to combine Lefebvre, Hyttinen, and Long would be for automated extraction of events from one or more web page by extracting descriptions relating to the events from the one or more websites in an automated way (Long: Paragraphs 3 and 21).

With respect to claim 2, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 1, wherein the set of data extractors includes data extractors for one or more of: a restaurant reservation; a car rental reservation; a hotel reservation; a ticketed event including sports games and shows; a flight reservation; or social invitation event; and wherein the event is added if the validating confirms the extracted data represents an event (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification).

With respect to claim 3, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 2, wherein the method further comprises:
determining a language of the document (Lefebvre: Paragraphs 34 and 141 – capability of rendering document received in HTML);
comparing the domain name to a whitelist of domains, and wherein if the domain name is not in the whitelist, the method stops before classifying the document (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document, email containing event information; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraph 155 and Figure 9 – email received from a network domain address).

With respect to claim 4, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 3, wherein the structured data describes the event, and wherein the method further comprises:
detecting, for the event described by the structured data, one or more of: a location; a date; a time; a phone number; or a uniform resource locator (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; Hyttinen: Paragraphs 18 – events with time information; Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
processing the document, if the document is classified as corresponding to the event, to remove content not associated with the event prior to extracting data within fields of the structured data and wherein the document contains content in an HTML format (Lefebvre: Paragraphs 39 and 80 – email messages filtered against whitelist of domains; Paragraphs 34 and 141 – capability of rendering document received in HTML; Paragraphs 51 and 52 – extract key actionable data while stripping out formatting and boilerplate information, extracting key information into formatted data with fields for types of messages and storing in a structured format; Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted).

With respect to claim 5, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 1, wherein the classifying determines whether the document is a cancellation of the event (Lefebvre: Paragraphs 39 and 80 – email messages filtered against whitelist of domains; Paragraphs 80-96 and 170 – email message containing document, containing event information, determine message type as event based on content; Paragraph 114 – message require actions either immediately or in the future, message includes plans, take automatic action based on messages; Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraph 10, 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, overlapping events can be removed and cancelled, cancelled event is deleted).

With respect to claim 6, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 1, wherein each data extractor in the set of data extractors controls, when selected, a flow of data extraction (Lefebvre: Paragraphs 51 and 52 – extract; Paragraph 190 – extractor extracting and identifying type; Figures 10 and 11).

With respect to claim 7, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 1, wherein the plurality of different categories of events includes two or more of a car rental reservations category, a ticketed events category, a restaurant reservations category, a hotel reservations category, or a flight reservations category, and wherein validating comprises:
validating a reservation identifier has been extracted or a natural language description of a confirmation exists (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification);
validating a start time and date have been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification); and one of
when the data extractor is for the car rental reservations category of events: validating a provider name has been extracted and validating a drop-off date or pick-up address has been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04),
when the data extractor is for the ticketed events category of events: validating an event name has been extracted and validating a ticket number has been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04),
when the data extractor is for the restaurant reservations category of events: validating the party size is a positive number (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04),
when the data extractor is for the hotel reservations category of events: validating a check-in time has been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04), or
when the data extractor is for the flight reservations category of events: validating an airline IATA code has been extracted and is valid, validating a flight number has been extracted, validating departure and arrival times have been extracted, and validating departure and arrival airport codes or airport names have been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04).

With respect to claim 8, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 1, wherein the method further comprises:
generating a key for the event to compare to other keys to remove duplicate events in the calendar (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time etc.; Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted).

With respect to claim 9, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 1, wherein each field extractor in the set of field extractors extracts candidates from the document and scores the candidates for likelihood of being valid data for a field for the event, and wherein the structured data is in an HTML format  (Lefebvre: Paragraphs 39 and 80 – email messages filtered against whitelist of domains; Paragraphs 34 and 141 – capability of rendering document received in HTML; Paragraphs 51 and 52 – extract key actionable data while stripping out formatting and boilerplate information, extracting key information into formatted data with fields for types of messages and storing in a structured format; Paragraph 183 – filtering and scoring can identify matching information and also parse messages; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted).

With respect to claim 11, Lefebvre discloses a method comprising:
receiving a document from a network domain, the document containing structured data (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document, email containing event information; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraph 155 and Figure 9 – email received from a network domain address);
determining, based on a domain name of the network domain, a category of events corresponding to the network domain, wherein the category of events is one of a plurality of different categories of events (Lefebvre: Paragraphs 80-96, 170, and 181 – email message containing document, email containing event information, determine message type as event based on content, such as an invitation or calendar event, infrequent events such as annual only events; here Lefebvre does not teach determining based on a domain name a plurality of different categories of events corresponding to the network domain, but the Long reference teaches the features, as discussed below);
classifying the document as corresponding to one of an event or a non-event (Lefebvre: Paragraphs 80-96 and 170 – email message containing document, containing event information, determine message type as event based on content);
selecting a data extractor for the category of events, from a set of data extractors for the plurality of different categories of events (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Figures 10 and 11);
invoking, by the selected data extractor, a set of field extractors, each of which is configured to extract data from a corresponding type of field in the structured data (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Figures 10 and 11);
extracting, by the set of field extractors, data within fields of the structured data (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Figures 10 and 11);
validating extracted data from the fields (Lefebvre: Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification);
generating output of the extracted data for the event (Lefebvre: Paragraphs 48, 51, and 122 – display extracted information in event messages);
adding the event to a calendar in response to generating the output if the validating is successful (Lefebvre: Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification, which is validating; Paragraphs 48, 51, and 122 – display extracted information in event messages; here Lefebvre does not explicitly teach adding the event to a calendar automatically, however, Hyttinen teaches adding an event to a calendar automatically, as discussed below).
Lefebvre discloses adding information if validating is successful, however, Lefebvre does not explicitly disclose:
adding the event to a calendar automatically;
The Hyttinen reference discloses adding an event to a calendar automatically (Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre and Hyttinen, to have combined Lefebvre and Hyttinen. The motivation to combine Lefebvre and Hyttinen would be to automatically handling overlapping event messages by comparing time information (Hyttinen: Paragraphs 9 and 19).
Lefebvre teaches determining a category of events based on the content of an email but However, Lefebvre and Hyttinen do not explicitly disclose:
determining, based on a domain name of the network domain, a category of events corresponding to the network domain, wherein the category of events is one of a plurality of different categories of events;
The Long reference discloses determining, based on a domain name of the network domain, a category of events corresponding to the network domain, wherein the category of events is one of a plurality of different categories of events (Long: Paragraphs 17, 19, 23, 47, 48, and 65 – presenting descriptions of different categories of events such as games, conferences, birthday parties, movie shows etc. on websites, automatically extracting descriptions of events from such websites, detect event pages such as web pages with event attributes, determine whether a particular web page is an event page or not, analyzing features such as URL/title of a website to determine an event page, identify best template/wrapper for event data extraction based on domain knowledge of events and websites).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, and Long, to have combined Lefebvre, Hyttinen, and Long. The motivation to combine Lefebvre, Hyttinen, and Long would be for automated extraction of events from one or more web page by extracting descriptions relating to the events from the one or more websites in an automated way (Long: Paragraphs 3 and 21).

With respect to claim 12, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 11, wherein the set of data extractors includes data extractors for one or more of: a restaurant reservation; a car rental reservation; a hotel reservation; a ticketed event including sports games and shows; a flight reservation; or social invitation event; and wherein the event is added if the validating confirms the extracted data represents an event (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification).

With respect to claim 13, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 12, wherein the method further comprises:
determining a language of the document (Lefebvre: Paragraphs 34 and 141 – capability of rendering document received in HTML);
comparing the domain to a whitelist of domains, and wherein if the domain is not in the whitelist, the method stops before classifying the document (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document, email containing event information; Paragraphs 52, 77, and 122 – messages containing structured data; Paragraph 155 and Figure 9 – email received from a network domain address).

With respect to claim 14, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 13, wherein the structured data describes the event, and wherein the method further comprises:
detecting, for the event described by the structured data, one or more of: a location; a date; a time; a phone number; or a uniform resource locator (Lefebvre: Paragraphs 39, 40, and 80 – receiving email messages from domains, email messages filtered against whitelist of domains, email containing document; Paragraphs 52, 77, and 122 – messages containing structured data; Hyttinen: Paragraphs 18 – events with time information; Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted);
processing the document, if the document is classified as corresponding to the event, to remove content not associated with the event prior to extracting data within fields of the structured data, and wherein the document contains content in an HTML format (Lefebvre: Paragraphs 39 and 80 – email messages filtered against whitelist of domains; Paragraphs 34 and 141 – capability of rendering document received in HTML; Paragraphs 51 and 52 – extract key actionable data while stripping out formatting and boilerplate information, extracting key information into formatted data with fields for types of messages and storing in a structured format; Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted).

With respect to claim 15, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 11, wherein the classifying determines whether the document is a cancellation of the event (Lefebvre: Paragraphs 39 and 80 – email messages filtered against whitelist of domains; Paragraphs 80-96 and 170 – email message containing document, containing event information, determine message type as event based on content; Paragraph 114 – message require actions either immediately or in the future, message includes plans, take automatic action based on messages; Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraph 10, 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, overlapping events can be removed and cancelled, cancelled event is deleted).

With respect to claim 16, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 11, wherein each data extractor in the set of data extractors controls, when selected, a flow of data extraction (Lefebvre: Paragraphs 51 and 52 – extract; Paragraph 190 – extractor extracting and identifying type; Figures 10 and 11).

With respect to claim 17, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 11, wherein the plurality of different categories of events includes two or more of a car rental reservations category, a ticketed events category, a restaurant reservations category, a hotel reservations category, or a flight reservations category, and wherein validating comprises:
validating a reservation identifier has been extracted or a natural language description of a confirmation exists (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification);
validating a start time and date have been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification); and one of
when the data extractor is for the car rental reservations category of events: validating a provider name has been extracted and validating a drop-off date or pick-up address has been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04),
when the data extractor is for the ticketed events category of events: validating an event name has been extracted and validating a ticket number has been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04),
when the data extractor is for the restaurant reservations category of events: validating the party size is a positive number (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04),
when the data extractor is for the hotel reservations category of events: validating a check-in time has been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04), or
when the data extractor is for the flight reservations category of events: validating an airline IATA code has been extracted and is valid, validating a flight number has been extracted, validating departure and arrival times have been extracted, and validating departure and arrival airport codes or airport names have been extracted (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time, dates etc.; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; this is a contingent limitation, see MPEP 2111.04).

With respect to claim 18, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 11, wherein the method further comprises:
generating a key for the event to compare to other keys to remove duplicate events in the calendar (Lefebvre: Paragraphs 51, 52, 69, and 202 – extract data from message, a given message type has various defined fields, fields extracted from each type of message, extracting key elements from message; Paragraphs 148, 170, 171 and 174 –  extracting email content, various data extractors identifying multiple items in different types of email messages, determine message type and applying extractor for the specific message type; Paragraphs 51, 80, 87, and 89 – message includes travel plans, travel documents, travel/flight information, check-in time etc.; Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted).

With respect to claim 19, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 11, wherein each field extractor in the set of field extractors extracts candidates from the document and scores the candidates for likelihood of being valid data for a field for the event, and wherein the structured data is in an HTML format (Lefebvre: Paragraphs 39 and 80 – email messages filtered against whitelist of domains; Paragraphs 34 and 141 – capability of rendering document received in HTML; Paragraphs 51 and 52 – extract key actionable data while stripping out formatting and boilerplate information, extracting key information into formatted data with fields for types of messages and storing in a structured format; Paragraph 183 – filtering and scoring can identify matching information and also parse messages; Paragraphs 210 and 216-220 – extracting data fields from message and verifying the extracted data fields, using white list to identify and verify if message is from desired source, adding information in response to successful verification; Hyttinen: Paragraphs 2 and 27 – user of a calendar application interface can add, remove, delete, and arrange events of his calendar; Paragraphs 19, 20, and 25 – automatically searching for overlapping events during a time range determined for an event to be added to a calendar application, user can cancel or confirm adding the event, cancelled event is deleted).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US Pub 2012/0191585) in view of Hyttinen (US Pub 2005/0177404) in view of Long (US Pub 2015/0100877) and in further view of Miller (US Pub 2015/0149879).

With respect to claim 10, Lefebvre in view of Hyttinen and in further view of Long discloses the medium as in claim 1, however, Lefebvre, Hyttinen, and Long do not explicitly disclose:
sending a failure report to a server system if the validating is not successful, wherein the failure report includes the domain name and one or more failure types.
The Miller reference discloses sending a failure report to a server system if the validating is not successful, wherein the failure report includes the domain name and one or more failure types (Miller: Paragraphs 64, 86, 113, 117, 135, 160, 260, and 278 – event records are structured data in HTML format, events derived from structured data including data items stored in fields, field extraction from structured data, server generating failure reports; Paragraphs 69, 90, 94, 117, 146, 149, 158, 170-178, 245, and 308 – extractor extracting fields in events using extraction rules, selecting fields within an event, determine if a current version of a field extractor succeeds in extracting all specified fields from a particular event or if the extraction fails, displaying extraction results, generating report of extraction results with fields and identifiers for events including domain name and identifiers; Paragraphs 155, 253, 290, and 299 – updating extractor by updating and editing extraction rules, display extracted values and corresponding statistics)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Long, and Miller, to have combined Lefebvre, Hyttinen, Long, and Miller. The motivation to combine Lefebvre, Hyttinen, Long, and Miller would be to enable user to view and act on notable events by visualizing the events in a report (Miller: Paragraphs 113, 117, and 120).

With respect to claim 20, Lefebvre in view of Hyttinen and in further view of Long discloses the method as in claim 11, however, Lefebvre, Hyttinen, and Long do not explicitly disclose:
sending a failure report to a server system if the validating is not successful, wherein the failure report includes the domain name and one or more failure types.
The Miller reference discloses sending a failure report to a server system if the validating is not successful, wherein the failure report includes the domain name and one or more failure types (Miller: Paragraphs 64, 86, 113, 117, 135, 160, 260, and 278 – event records are structured data in HTML format, events derived from structured data including data items stored in fields, field extraction from structured data, server generating failure reports; Paragraphs 69, 90, 94, 117, 146, 149, 158, 170-178, 245, and 308 – extractor extracting fields in events using extraction rules, selecting fields within an event, determine if a current version of a field extractor succeeds in extracting all specified fields from a particular event or if the extraction fails, displaying extraction results, generating report of extraction results with fields and identifiers for events including domain name and identifiers; Paragraphs 155, 253, 290, and 299 – updating extractor by updating and editing extraction rules, display extracted values and corresponding statistics)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Lefebvre, Hyttinen, Long, and Miller, to have combined Lefebvre, Hyttinen, Long, and Miller. The motivation to combine Lefebvre, Hyttinen, Long, and Miller would be to enable user to view and act on notable events by visualizing the events in a report (Miller: Paragraphs 113, 117, and 120).


Allowable Subject Matter
Claims 21 and 22 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 21 and 22 are allowable.
The prior art of record Miller (US Pub 2015/0149879) discloses determining accuracy for an event extraction process over a period of time, receiving reports of successful event extractions and failed event extractions, determining accuracy of event extraction based on the successful and failed event extractions, and updating extraction rules for an event extractor.
The prior art of record Baffes (US Pub 2004/0122823) discloses updating event extraction software.
The prior art of record Onetto (US Pub 2018/0364651) discloses determining a baseline over a first period of time and determining a change between a current value over a second period of time and the baseline over the first period of time.
The prior art of record Abolafia (US Pub 2017/0083552) discloses determining accurate times associated with events using a baseline time.
Independent claim 21 is allowable because the prior art of record neither teaches nor fairly suggests in combination elements recited in the amended claimed features, such as “determining a baseline accuracy for an event extraction process based on successful extractions of calendar event data from fields of structured data provided by a network domain relative to unsuccessful extractions of calendar event data from fields of structured data provided by the network domain over a first period of time” in combination with “determining, based on plurality of reports of successful extractions and plurality of reports of failed extractions, a current accuracy for the event extraction process over a second period of time” and “updating, in response to a change between the current accuracy over the second period of time and the baseline accuracy over the first period of time, event extraction software for one or more fields”.
The dependent claim 22, being definite, further limiting, and fully enabled by the specification are also allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
November 20, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164